DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2020, 11/21/2019 and 11/14/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0267869 A1 Sawa.
2:	As for Claim 1, Sawa depicts in Figures 12 and 15 and teaches in Paragraphs [0099, 0114-0126] An image processing apparatus (10) comprising a memory (16) and at least one processor (11) which 
3:	As for Claim 7, Sawa teaches in Paragraph [0104] wherein the defocus range of focus or non-focus is a range determined based on the aperture value of a time when the image is taken.
4:	As for Claim 8, Sawa depicts in Figures 12 and 15 and teaches in Paragraphs [0099, 0114-0126]  wherein the defocus range (depth of focus range 61) in which the focus position (64) is changeable is a range which enables refocus in which the focus position (64) is changeable in the image after image-capturing.
5:	As for Claim 10, Sawa depicts in Figures 12 and 15 and teaches in Paragraphs [0099, 0114-0126]  wherein the information indicating the defocus range of focus or non-focus and the information indicating the defocus range in which the focus position is changeable or the defocus range of the case 
6:	As for Claim 12, Sawa teaches in Paragraph [0052] and depicts in Figure 2 wherein the defocus information is obtained based on a phase difference of a subject image generated by luminous fluxes that have passed through different regions of a pupil of an imaging optical system.
7:	As for Claim 13, Sawa depicts in Figures 12 and 15 and teaches in Paragraphs [0099, 0114-0126] wherein the defocus information (multiple depth of focus indicators for the plurality of objects in the image) is obtained based on a plurality of images having a plurality of different viewpoints or a plurality of different focus positions (the different objects are at different focal positions).
8:	As for Claim 14, Sawa teaches in Paragraph [0052] and depicts in Figure 2 wherein the defocus information is obtained based on a signal of sound waves or light.
9:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 1.
10:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 1.
Allowable Subject Matter
Claims 2-6, 9, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
January 14, 2021